Fourth Court of Appeals
                                San Antonio, Texas
                                      August 26, 2021

                                   No. 04-21-00197-CV

                            Graciela GARCIA and Jesus Garcia,
                                       Appellants

                                             v.

  Roberto SALINAS, Jose Lozano, and State Farm Mutual Automobile Insurance Company,
                                      Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                              Trial Court No. DC-17-716-A
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER

       After consideration, we GRANT the motion and ORDER appellants to file their brief on
or before August 31, 2021. Appellants are advised that further extensions of time will be
disfavored.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court